

	

		IV

		111th CONGRESS

		1st Session

		H. CON. RES. 49

		IN THE HOUSE OF REPRESENTATIVES

		

			February 12, 2009

			Mr. Gene Green of

			 Texas (for himself, Mr.

			 Conaway, Mr. Akin,

			 Mr. Alexander,

			 Mr. Altmire,

			 Mr. Arcuri,

			 Mr. Austria,

			 Mrs. Bachmann,

			 Mr. Barrett of South Carolina,

			 Mr. Barrow,

			 Ms. Bean, Mr. Berry, Mrs.

			 Biggert, Mr. Bishop of

			 Georgia, Mr. Blunt,

			 Mr. Bonner,

			 Mr. Boozman,

			 Mr. Boswell,

			 Mr. Boyd, Mr. Brady of Texas, Mr. Bright, Mr.

			 Brown of South Carolina, Ms. Ginny

			 Brown-Waite of Florida, Mr.

			 Burgess, Mr. Burton of

			 Indiana, Mrs. Capito,

			 Mr. Capuano,

			 Mr. Carter,

			 Mr. Clay, Mr. Cole, Mr.

			 Cuellar, Mr. Culberson,

			 Mr. Davis of Kentucky,

			 Mr. Davis of Tennessee,

			 Mr. Dent, Mr. Lincoln Diaz-Balart of Florida,

			 Mr. Mario Diaz-Balart of Florida,

			 Mr. Dicks,

			 Mr. Edwards of Texas,

			 Mr. Ellsworth,

			 Mr. Fleming,

			 Mr. Fortenberry,

			 Ms. Foxx, Mr. Gerlach, Mr.

			 Gingrey of Georgia, Ms.

			 Granger, Mr. Graves,

			 Mr. Griffith,

			 Mr. Guthrie,

			 Mr. Hall of Texas,

			 Mr. Hare, Mr. Hastings of Washington,

			 Ms. Herseth Sandlin,

			 Mr. Hill, Mr. Hoekstra, Mr.

			 Hunter, Ms. Jenkins,

			 Ms. Eddie Bernice Johnson of Texas,

			 Mr. Jones,

			 Mr. Kline of Minnesota,

			 Mr. Larsen of Washington,

			 Mr. LaTourette,

			 Mr. Latta,

			 Mr. Lee of New York,

			 Mr. LoBiondo,

			 Mr. Loebsack,

			 Mr. Luetkemeyer,

			 Mrs. Lummis,

			 Mr. Manzullo,

			 Mrs. McCarthy of New York,

			 Mr. McCaul,

			 Mr. McClintock,

			 Mr. McHenry,

			 Mr. McHugh,

			 Mr. McIntyre,

			 Mrs. McMorris Rodgers,

			 Mr. Michaud,

			 Mrs. Miller of Michigan,

			 Mr. Gary G. Miller of California,

			 Mr. Moran of Kansas,

			 Mrs. Myrick,

			 Mr. Neugebauer,

			 Mr. Nunes,

			 Mr. Pallone,

			 Mr. Pascrell,

			 Mr. Pitts,

			 Mr. Poe of Texas,

			 Mr. Price of North Carolina,

			 Mr. Price of Georgia,

			 Mr. Rahall,

			 Mr. Reyes,

			 Mr. Rogers of Alabama,

			 Mr. Ross, Mr. Schock, Mr.

			 Sessions, Ms. Shea-Porter,

			 Mr. Shuler,

			 Mr. Shuster,

			 Mr. Simpson,

			 Mr. Souder,

			 Mr. Spratt,

			 Mr. Stupak,

			 Mr. Sullivan,

			 Mr. Terry,

			 Mr. Thompson of Pennsylvania,

			 Mr. Thompson of California,

			 Mr. Tiahrt,

			 Mr. Tiberi,

			 Mr. Turner,

			 Mr. Westmoreland,

			 Mr. Wilson of South Carolina,

			 Mr. Scott of Georgia, and

			 Mr. Jordan of Ohio) submitted the

			 following concurrent resolution; which was referred to the

			 Committee on the

			 Judiciary

		

		CONCURRENT RESOLUTION

		Supporting the Local Radio Freedom

		  Act.

	

	

		Whereas the United States enjoys broadcasting and sound

			 recording industries that are the envy of the world, due to the symbiotic

			 relationship that has existed among these industries for many decades;

		Whereas for more than 80 years, Congress has rejected

			 repeated calls by the recording industry to impose a performance fee on local

			 radio stations for simply playing music on the radio and upsetting the mutually

			 beneficial relationship between local radio and the recording industry;

		Whereas local radio stations provide free publicity and

			 promotion to the recording industry and performers of music in the form of

			 radio air play, interviews with performers, introduction of new performers,

			 concert promotions, and publicity that promotes the sale of music, concert

			 tickets, ring tones, music videos and associated merchandise;

		Whereas Congress found that the sale of many sound

			 recordings and the careers of many performers benefited considerably from

			 airplay and other promotional activities provided by both noncommercial and

			 advertiser-supported, free over-the-air broadcasting;

		Whereas local radio broadcasters provide tens of thousands

			 of hours of essential local news and weather information during times of

			 national emergencies and natural disasters, such as September 11th, and

			 Hurricanes Katrina, Rita, and Ike, as well as public affairs programming,

			 sports, and hundreds of millions of dollars of time for public service

			 announcements and local fund raising efforts for worthy charitable causes, all

			 of which are jeopardized if local radio stations are forced to divert revenues

			 to pay for a new performance fee;

		Whereas there are many thousands of local radio stations

			 that will suffer severe economic hardship if any new performance fee is

			 imposed, as will many other small businesses that play music including bars,

			 restaurants, retail establishments, sports and other entertainment venues,

			 shopping centers and transportation facilities; and

		Whereas the hardship that would result from a new

			 performance fee would hurt American businesses, and ultimately the American

			 consumers who rely on local radio for news, weather, and entertainment; and

			 such a performance fee is not justified when the current system has produced

			 the most prolific and innovative broadcasting, music, and sound recording

			 industries in the world: Now, therefore, be it

		

	

		That Congress should not impose any new

			 performance fee, tax, royalty, or other charge relating to the public

			 performance of sound recordings on a local radio station for broadcasting sound

			 recordings over-the-air, or on any business for such public performance of

			 sound recordings.

		

